Case 9:19-cv-00138-JRG-ZJH Document 38 Filed 10/21/19 Page 1 of 2 PageID #: 1618



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

  AMERICAN DAIRY QUEEN, A                        §
  DELAWARE CORPORATION,                          §
                                                 §
                                                 §
                  Plaintiff,                     §
                                                 §      CASE NO. 9:19-CV-00138-JRG
  v.                                             §
                                                 §
  LIEPMAN RESTAURANTS, INC., A                   §
  TEXAS CORPORATION, MARK H                      §
  LIEPMAN,                                       §
                                                 §
                  Defendants.                    §
                                                 §


                                   SCHEDULING ORDER

                This scheduling order shall be followed. All communications concerning the case
 shall be directed to Ms. Kim Saindon, Law Clerk for Judge Hawthorn. Ms. Saindon may be
 contacted at (409) 654-2815.


 January 15, 2020                    NEW PARTIES shall be joined by this date. (A motion for
                                     leave to amend is required when adding a party that
                                     destroys the Court’s jurisdiction).

 January 15, 2020                    The pleadings shall be AMENDED, without leave of court,
                                     by this date.

 March 16, 2020                      PLAINTIFF and DEFENDANT shall designate EXPERT
                                     WITNESSES in writing and provide expert reports by this
                                     date.

 April 16, 2020                      Deadline for PLAINTIFF and DEFENDANT to designate
                                     REBUTTAL EXPERT WITNESSES in writing and
                                     provide expert reports.

 June 1, 2020                        DISCOVERY shall be completed by this date. Pursuant to
                                     Federal Rule of Civil Procedure 16(3)(b)(v) (effective
                                     December 1, 2015), before moving for any order relating
Case 9:19-cv-00138-JRG-ZJH Document 38 Filed 10/21/19 Page 2 of 2 PageID #: 1619



                                    to discovery, the movant must first request a conference
                                    with the court.


 July 15, 2020                      MOTION CUT-OFF. Aside from motions in limine, no
                                    motion, including motions to exclude or limit expert
                                    testimony, shall be filed after this date except for good
                                    cause shown. Without leave of court, a party may file only
                                    one summary judgment motion.

 November 6, 2020                   The JOINT PRETRIAL ORDER, including motions in
                                    limine and a proposed charge or proposed findings of fact
                                    and conclusions of law, shall be filed and proposed trial
                                    exhibits shall be exchanged on or before this date.

 November 13, 2020                  OBJECTIONS TO proposed exhibits, witnesses, and
                                    deposition excerpts, as well as responses to motions in
                                    limine.

 December 7, 2020                   FINAL PRETRIAL CONFERENCE at 9:00 a.m. before
                                    Hon. Rodney Gilstrap in Lufkin, Texas. The parties should
                                    be prepared to try the case on this date.

 December 7, 2020                   JURY SELECTION at 1:30 p.m. in Lufkin, Texas.

 December 8, 2020                   TRIAL at 9:00 a.m. before Hon. Rodney Gilstrap in Lufkin,
                                    Texas.

 3 days                             Estimated time to try before a jury.



  SIGNED this 21st day of October, 2019.




                                           _________________________
                                           Zack Hawthorn
                                           United States Magistrate Judge
